Citation Nr: 0905718	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  02-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for prostate cancer due 
to Agent Orange exposure.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for bronchial pneumonia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1962 
to January 1965.

This case was remanded in June 2003 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development, to include 
an attempt to obtain clarifying information from the Veteran 
and to obtain additional medical evidence.

In an April 2006 statement, the Veteran raised the issues of 
entitlement to an increased evaluation for service-connected 
sebaceous cyst of the left side of the face and entitlement 
to service connection for residuals of facial surgery 
secondary to service-connected sebaceous cyst of the left 
side of the face.  As these issues have not been adjudicated 
by the RO, they are referred to the RO.

In a March 2007 decision, the Board denied the Veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In September 2008, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion to Vacate in Part and 
Remand.  In a September 2008 Order, the Court granted the 
motion, vacated the March 2007 Board decision, and remanded 
the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In its June 2003 remand, the Board ordered to RO to ask the 
veteran to provide, in writing, the units to which he was 
permanently assigned and from which he was detached for 
temporary duty in Vietnam, and the dates, within 90 days, of 
such assignments.  The Board furthermore ordered the RO to 
ask the National Personnel Records Center (NPRC) to search 
morning reports of the units the veteran identified, for the 
dates he identified, for evidence of his temporary duty 
assignments.  Copies of relevant morning reports were to be 
obtained and associated with the claims file.

In February 2005, the Veteran provided a written statement to 
VA indicating that he had served in the 84th Engineering 
Battalion from 1963 to 1965, and in the 44th Engineering 
Battalion from 1962 to 1963.  In January 2005, the RO 
requested morning reports of the 44th Engineering Battalion 
dating from January 1, 1963 to April 30, 1963.  There is no 
indication that the RO attempted to obtain morning reports of 
the 84th Engineering Battalion for any time period.

Thus, the instant case must again be remanded for the RO or 
AMC to attempt to obtain morning reports of the units to 
which the veteran was assigned for the period during which he 
claims to have been absent therefrom, for evidence of 
temporary duty in Vietnam.  Again, the RO or AMC should 
contact the Veteran and inform him that he must identify the 
unit or units to which he was permanently assigned and from 
which he was sent for temporary duty in Vietnam, and he must 
also identify the dates, within 90 days, of such temporary 
duty.  The RO or AMC should then again request NPRC to search 
morning reports of the units to which the veteran was 
assigned for the period during which he claims to have been 
absent therefrom for evidence of temporary duty in Vietnam.

Also, in an April 2006 statement, the Veteran indicated tat 
he was receiving Social Security Administration (SSA) 
benefits.  Records from the SSA must be obtained, and 
appropriate consideration and weight must be given to them.  
See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the issues on appeal must 
be remanded in order to obtain any such outstanding SSA 
records.

Finally, on remand, the RO or AMC should associate any 
updated pertinent VA treatment records with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.	Please obtain all relevant VA treatment 
records to date that have not yet been 
associated with the claims folder, and 
associate such records with the claims 
folder.

2.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the Veteran's claims 
for disability benefits.  Any records 
so obtained should be associated with 
the claims folder.  All attempts to 
obtain records which are ultimately 
unsuccessful should be documented in 
the claims folder, and the Veteran 
should be accorded the opportunity to 
furnish such records directly to VA.

3.	Please ask the Veteran to provide, in 
writing, the units to which he was 
permanently assigned and from which he 
was detached for temporary duty in 
Vietnam, and the dates, within 90 days, 
of such assignments.

4.	If the Veteran's response to the above 
query provides the required 
information, please ask NPRC to search 
morning reports of the units the 
Veteran identifies, for the dates he 
identifies, for evidence of his 
temporary duty assignments.  Copies of 
relevant morning reports should be 
obtained and associated with the file.

5.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the Veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




